762 F.2d 783
UNITED STATES of America, Plaintiff-Appellee,v.James Rual MILLER, Defendant-Appellant.
No. 82-1670.
United States Court of Appeals,Ninth Circuit.
June 5, 1985.

Sandra Teters, San Francisco, Cal., for plaintiff-appellee.
Jerrold M. Ladar, San Francisco, Cal., for defendant-appellant.
Before PECK*, FLETCHER, and PREGERSON, Circuit Judges.

ORDER

1
The Supreme Court, --- U.S. ----, 105 S. Ct. 1811, 85 L. Ed. 2d 99, has reversed the decision of this court, 715 F.2d 1360.  Accordingly, it is ordered that this case be remanded to the district court with instructions to reinstate the judgment of conviction.



*
 The Honorable John W. Peck of the United States Court of Appeals for the Sixth Circuit, sitting by designation